08-5333-ag
    Ali v. Holder
                                                                                  BIA
                                                                           DeFonzo, IJ
                                                                          A076 090 364
                                                                          A095 961 808
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 27 th day of January, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             BARRINGTON D. PARKER,
             REENA RAGGI,
                      Circuit Judges.
    _____________________________________

    LIAQAT ALI, ADEEL LIAQAT,
             Petitioners,

                    v.                                     08-5333-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, *
             Respondent.
    ______________________________________




             *
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Attorney General
    Michael B. Mukasey as respondent in this case.
FOR PETITIONERS:          Khaghendra Gharti-Chhetry, New York,
                          New York.

FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Anh-Thu P. Mai-Windle,
                          Senior Litigation Counsel; Annette
                          M. Wietecha, Trial Attorney, Office
                          of Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners, Liaqat Ali and his son Adeel Liaqat,

natives and citizens of Pakistan, seek review of an October

3, 2008 order of the BIA denying their motion to reopen and

to reconsider.     In re Liaqat Ali, Nos. A076 090 364, A095

961 808 (B.I.A. Oct. 3, 2008).      We review the BIA’s denial

of a motion to reopen or reconsider for abuse of discretion.

See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per

curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

Cir. 2006).   In applying this standard, we assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    An alien seeking to reopen proceedings must file a

motion to reopen no later than 90 days after the final

administrative decision is rendered in his case.      See 8


                                2
C.F.R. § 1003.2(c)(2).   There is no dispute that

petitioners’ motion was filed more than 90 days after their

order of removal became final.      Such untimely filing may be

excused where an alien presents material and previously

unavailable evidence of changed country conditions.         See 8

C.F.R. § 1003.2(c)(3)(ii).     We detect no abuse of discretion

in the BIA’s determination that petitioners failed to meet

this standard because the evidence they presented was

insufficient to rebut the adverse credibility finding

affirmed in its prior order.     See Qin Wen Zheng v. Gonzales,

500 F.3d 143, 147-48 (2d Cir. 2007); Kaur, 413 F.3d at 234.

Further, even if we were to assume that the BIA ignored the

2007 U.S. State Department report submitted to it by the

government, which we do not, cf. Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (noting

that “we presume that an IJ has taken into account all of

the evidence before him, unless the record compellingly

suggests otherwise”), the report does not demonstrate that

conditions have worsened for members of the Pakistani Muslim

League.

    There are no exceptions from the rule that a motion to

reconsider must be filed within 30 days of the mailing of

the BIA’s decision.   See 8 C.F.R. § 1003.2(b)(2).     We

identify no abuse of discretion in the BIA’s denial of

                                3
petitioners’ untimely motion to reconsider, or in its

conclusion that, even if their motion had been timely filed,

petitioners failed to specify errors of fact or law in its

prior decision.   See 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao

v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir. 2001).

As the BIA noted, it had previously rejected petitioners’

argument that Liaqat Ali’s medication had an impact on his

ability to testify credibly.   See Jin Ming Liu, 439 F.3d at

111 (“The BIA does not abuse its discretion by denying a

motion to reconsider where the motion repeats arguments that

the BIA has previously rejected.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.   Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                               4